Citation Nr: 0408799	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-00 234A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the June 1982 decision of the Board of Veterans' 
Appeals (Board), which determined that the veteran was not 
entitled to service connection for recurrent prostatitis, 
status post bladder neck contracture release should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving Party represented by:   Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The moving party is a veteran who served on active duty for 
training from November 1977 to January 1978.  

This matter is currently before the Board on motion by the 
veteran for revision or reversal, on the grounds of CUE, of a 
June 1982 decision of the Board, which denied the veteran's 
claim of entitlement to service connection for recurrent 
prostatitis, status post bladder neck contracture release.  
That claim was on appeal from an April 1981 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, District of Columbia.  

Service connection for chronic prostatitis has been granted 
by subsequent rating decision.  This was done on the basis of 
new and material evidence which was submitted, reopening the 
claim and providing a basis for allowance.


FINDING OF FACT

The appellant has failed to allege any kind of error of fact 
or law in the June 1982 Board decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the June 1982 Board decision has not 
been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2002); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. Law No. 106- 
475, 114 Stat. 2096 (now codified at 38 U.S.C.A. § 5103, 
5103A (West 2002)) was not applicable to motions alleging 
clear and unmistakable error in decisions of the Board.

I.  Factual Background

The evidence of record and considered at the time of the June 
1982 Board decision is restated below.

The service medical records revealed that the veteran 
underwent a transabdominal exploration and release of a 
bladder neck contracture in late August 1977.  Reportedly, he 
enlisted in early September 1977 with the understanding that 
he would not be inducted for six months in order to recover 
from surgery.  He was ordered to report for service in late 
November 1977.  After induction, the veteran complained of 
discomfort with physical exercises that involved his 
abdominal muscles, particularly his abdominal scar.  An 
examination in December 1977 found the transverse lower 
abdominal surgical scar to be mildly tender.  

In December 1977, the veteran was examined by his personal 
physician, G.J., M.D., who reported that the veteran had 
undergone Y-V plasty of the bladder neck for bladder neck 
contracture in June 1977.  In mid September 1977, the veteran 
was doing well.  He had minimal, if any, suprapubic 
discomfort, and a very good strong stream with good pressure.  
The December 1977 examination revealed that the veteran 
complained of difficult initiation of his stream and 
incomplete voiding.  The veteran reported this was due to an 
injury in basic training.  He complained of severe pain in 
the abdomen and pelvis, and marked hesitancy and stragury, to 
the point he could only dribble small amounts of urine on 
voiding.  An intravenous pyelogram showed reasonably normal 
upper tracts.  The bladder was of normal contour, but the 
veteran could not void the residual.  Endoscopy showed no 
urethral stricture, but there was marked congestion of the 
posterior urethra.  There was hyperemia of the trigone and 
only fine trabeculations, that had been noted on prior 
examination prior to surgery in June 1977.  Dr. J. opined 
that the veteran's major problem was that of moderate edema 
of the prostate in combination with some prostatitis.  The 
veteran was placed on medication and five days later he was 
voiding much better.  Dr. J. stated that the veteran's 
problem could be related to edema of the periprostatic area 
and the space of the Retius, possibly neck congestion and 
marked discomfort in voiding.  

In a January 1978 statement, the service assistant, Chief of 
Urology, M.E., M.D., stated that the veteran continued to 
have discomfort in his abdominal wound that prevented his 
participation in active duty and would prevent the veteran 
from completing basic training.  A Medical Evaluation Board 
found persistent pain in scar from operative procedure August 
1977.  It was determined that the disorder existed prior to 
service and was not aggravated by active service. 

In an August 1980 statement, Dr. J. stated that he had first 
seen the veteran in April 1977, when evaluation showed 
prostatitis and bladder neck contracture.  In February 1978, 
the presented as an emergency, with complaints of sharp pains 
in his lower abdomen and frequency.  It was found that he had 
moderate prostatitis and was placed on medication and asked 
to return in three weeks.  

The Board denied entitlement to service connection for the 
recurrent prostatitis, status post bladder neck contracture 
release  based on the above evidence and the applicable laws 
and regulations extant at the time of the June 1982 decision.  

The Board determined that the evidence did not demonstrate an 
increase in severity of the preexisting genitourinary 
disorder during the veteran's brief period of active service.  
The Board considered the service medical records and 
statements from the veteran's then treating physician.  The 
Board found that the veteran was diagnosed with prostatitis 
in April 1977, and in December 1977, he apparently 
experienced another episode of prostatitis, although 
occurring during active duty for training was only an acute 
exacerbation of the preexisting disease process.   

II.  Criteria

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2002).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative. The motion must include 
the name of the veteran; the name of the moving party if 
other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

The motion filed by the veteran appears to satisfy the filing 
and pleading requirements set forth in 38 C.F.R. § 20.1404 
for a motion for revision of a decision based on clear and 
unmistakable error.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made....

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist. The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

III.  Legal Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

In a statement received in January 2002 the appellant argues 
that the Board failed to properly address the statements 
M.E., M.D. and E.Y., CPT, TC, DCARNG.  He submitted copies of 
statements from M.E. (January 1978), G.J. (December 1977), 
and D.I., M.D (February 2002).  

The June 1982 decision shows the Board considered the 
statements from Dr. E. and J.  The Board specifically 
referenced these statements in the decision.  The Board 
concluded that the preexisting prostatitis was not incurred 
in or aggravated by active service but that the veteran 
experienced an acute exacerbation of the disease process.  
The Board properly considered these statements and their 
probative value based on the law as it existed at the time of 
the June 1982 decision.

The copies of the statements from E.Y., CPT, TC, DCARNG and 
D.I., M.D, which are dated in October 1982 and February 2000, 
were not of record at the time of the June 1982 Board 
decision.  As previously stated, a review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the June 1982 Board decision.

His claim is not valid because he has made no specific 
contention of how the law or facts in existence at the time 
of the June 1982 Board decision was either not considered or 
misapplied.

His argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  It 
is nothing more than asking the Board to reweigh the evidence 
in his favor. He does not argue that the Board did not 
consider the evidence of record at that time.  He does not 
argue how the Board misapplied the evidence submitted in 
support of the claim, or how the outcome would have been 
manifestly different.  Asking the Board simply to reweigh the 
evidence can never rise to the stringent definition of CUE.  
See Fugo, supra.  Accordingly, the claim is denied because of 
the absence of legal merit or lack of entitlement under the 
law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

No valid claim for CUE in the June 1982 Board decision has 
been presented and the motion to revise or reverse that 
decision is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



